67 F.3d 305
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard BURCH, Jr., Plaintiffs-Appellees,v.Brian GUNN, Warden;  Anita R. Peterson;  Virginia Myers,Defendants-Appellants.
No. 95-55254.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Calipatria State Prison Warden Bryan Gunn, Senior librarian Anita Peterson, and Library Technical Assistant Virginia Myers appeal the district court's order denying their motion for summary judgment based on qualified immunity in California state prisoner Richard Burch Jr.'s 42 U.S.C. Sec. 1983 action alleging that he was denied access to the courts because of an inadequate law library.


3
We lack jurisdiction because the district court denied summary judgment based on its determination that there existed a genuine issue of fact for trial.  See Johnson v. Jones, 115 S.Ct. 2151 (1995).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3